          Case 1:18-cv-00340-ABJ Document 29 Filed 07/17/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 CAMPAIGN LEGAL CENTER,
                                                        Civil Action No. 1:18-cv-00340 (ABJ)
         Plaintiff,

 v.

 UNITED STATES DEPARTMENT OF
 JUSTICE,

         Defendant.


                                   JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order of June 17, 2019, the parties to the above-captioned

Freedom of Information Act (“FOIA”) action have met and conferred through counsel and

jointly submit the following status report:

       1. The parties’ settlement discussions regarding attorney’s fees and litigation costs

remain ongoing.

       2. Accordingly, the parties respectfully request that they be permitted to file a further

status report in t, on or before August 16, 2019, to update the Court on their efforts to resolve this

case without further litigation.



Dated: July 17, 2019
                                                    Respectfully submitted,
                                                    JOSEPH H. HUNT
                                                    Assistant Attorney General
                                                    Civil Division

                                                    ELIZABETH J. SHAPIRO
                                                    Deputy Branch Director

                                                    /s/Carol Federighi
                                                    CAROL FEDERIGHI
                                                    Senior Trial Counsel
Case 1:18-cv-00340-ABJ Document 29 Filed 07/17/19 Page 2 of 2



                                  KRISTINA A. WOLFE
                                  JOSEPH E. BORSON
                                  United States Department of Justice
                                  Civil Division, Federal Programs Branch
                                  P.O. Box 883
                                  Washington, DC 20044
                                  Phone: (202) 514-1903
                                  Email: carol.federighi@usdoj.gov

                                  Counsel for Defendants

                                  /s/ Danielle Lang
                                  ADAV NOTI (DC BAR NO. 490714)
                                  DANIELLE LANG (DC BAR NO. 1500218)
                                  Campaign Legal Center
                                  1101 14th St. NW Suite 400
                                  Washington, DC 20005
                                  Tel: (202) 736-2200
                                  Email: anoti@campaignlegal.org
                                  Email: dlang@campaignlegal.org

                                  Counsel for Plaintiff




                              2
